Exhibit 10.58

 

EXECUTION

 

AMENDMENT NUMBER NINE

to the

MASTER REPURCHASE AGREEMENT

Dated as of June 26, 2012,

by and between

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER NINE (this “Amendment Number Nine”) is made this 8th day
of September, 2014 (the “Amendment Effective Date”), by and between PENNYMAC
LOAN SERVICES, LLC (“Seller”) and CITIBANK, N.A. (“Buyer”), to the Master
Repurchase Agreement, dated as of June 26, 2012, by and between Seller and
Buyer, as such agreement may be amended from time to time (the “Agreement”). 
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, Seller and Buyer have agreed to amend the Agreement to renew the term
of the facility and modify other provision of the Agreement as more specifically
set forth herein; and

 

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.                            Amendments.  Effective as of the Amendment
Effective Date, the Agreement is hereby amended as follows:

 

(a)                                 The reference to Exhibit J in the Table of
Contents is hereby deleted in its entirety and replaced with the following:

 

“EXHIBIT J                            Form of Power of Attorney”

 

(b)                                 Section 2 of the Agreement is hereby amended
by deleting the definitions of “2013 Additional Commitment Fee” and “2014 First
Extension Fee” in their entirety.

 

(c)                                  Section 2 of the Agreement is hereby
amended by adding the new definitions of “Ability to Repay Rule”, Basel III”,
“Dodd-Frank Act”, “Jumbo Cash-Out Refinanced Loan”, “Official Body”, “QM Rule”,
“Qualified Mortgage”, “Refi Mortgage Loan”, “Safe Harbor Qualified Mortgage”, as
follows in the appropriate alphabetical order:

 

“Ability to Repay Rule” shall mean 12 CFR 1026.43(c), including all applicable
official staff commentary.

 

Amendment Number Nine to Master Repurchase Agreement PLS-Agency

 

--------------------------------------------------------------------------------


 

“Basel III” means “A Global Regulatory Framework for More Resilient Banks and
Banking Systems” developed by the Basel Committee on Banking Supervision (or any
successor or similar authority), initially published in December 2010.

 

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, Pub. L. No. 111-203 and any successor statute.

 

“Jumbo Cash-Out Refinanced Loan”  A Jumbo Loan, the proceeds of which were in
excess of the principal balance of any existing first and/or subordinate
mortgages on the related Mortgaged Property and related closing costs, and were
used to pay any such existing first and/or subordinate mortgages and the related
closing costs on the related Mortgaged Property.

 

“Official Body” means any central bank or any accounting board or authority
(whether or not part of a government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic.

 

“QM Rule” shall mean 12 CFR 1026.43(e), including all applicable official staff
commentary.

 

“Qualified Mortgage” shall mean a Loan that satisfies the criteria for a
“qualified mortgage” as set forth in 12 CFR 1026.43(e)(4) as further limited by
12 CFR 1026.43(e)(1)(i).

 

“Refi Mortgage Loan” shall mean a Loan as to which a “refinancing” has occurred,
as defined in 12 CFR 1026.20(a).

 

“Safe Harbor Qualified Mortgage” shall mean a Qualified Mortgage with an annual
percentage rate that does not exceed the average prime offer rate for a
comparable mortgage loan as of the date the interest rate is set by 1.5 or more
percentage points for a first-lien Loan or by 3.5 or more percentage points for
a subordinate-lien Loan.

 

(d)                                 Section 2 of the Agreement is hereby amended
by deleting the definition of “Uncommitted Amount” in its entirety and replacing
it with the following:

 

“Uncommitted Amount” shall mean $50,000,000.

 

(e)                                  Section 2 of the Agreement is hereby
amended by deleting the definition of “Termination Date” in its entirety and
replacing it with the following:

 

“Termination Date” shall mean September 7, 2015, or such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.”

 

(f)                                   Section 3(i) of the Agreement is hereby
amended by deleting the last paragraph therein in its entirety and replacing it
with the following:

 

“If Buyer shall have determined that either (i) the adoption of or any change in
any Requirement of Law (other than with respect to any amendment made to Buyer’s

 

--------------------------------------------------------------------------------


 

certificate of incorporation and by-laws or other organizational or governing
documents) regarding capital adequacy or in the interpretation or application
thereof or compliance by Buyer or any corporation controlling Buyer with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority or Official Body made subsequent to the
date hereof; or (ii) compliance by Buyer or any corporation controlling Buyer
with: (x) any directive or request from any Governing Authority or Official Body
imposed after the date hereof or (y) the requirements of, whether such
compliance is commenced prior to or after the date hereof, any of (a) Basel III
or (b) the Dodd-Frank Act, or any existing rules, regulations, guidance,
interpretations or directives from the United States bank regulatory agencies
relating to Basel III or the Dodd-Frank Act; shall have the effect of reducing
the rate of return on Buyer’s or such corporation’s capital (taking into
consideration Buyer’s or such corporation’s policies with respect to capital
adequacy) by an amount deemed by Buyer to be material and to the extent Buyer
determines such reduced rate of return to be attributable to the existence of
the obligations or agreements of Buyer hereunder, then from time to time, Seller
shall promptly pay to Buyer such additional amount or amounts as will thereafter
compensate Buyer for such reduction.”

 

(g)                                  Section 9(b)(xvii) of the Agreement is
hereby amended by deleting the clause in its entirety and replacing it with the
following:

 

“(xvii)              The Seller shall have delivered a power of attorney with
respect to the powers described in Section 8(d) substantially in the form
attached hereto as Exhibit J.”

 

(h)                                 Section 12(b) of the Agreement is hereby
amended by deleting and replacing each reference to “2011”  therein with “2013”.

 

(i)                                     Section 13(a)(vi) of the Agreement is
hereby amended by deleting the clause in its entirety and replacing it with the
following:

 

“From time to time (1) such other information regarding the financial condition,
operations, well being or business of any Seller Party as Buyer may reasonably
request, within two (2) Business Days of such request and (2) if such Loan was
consummated on or after January 10, 2014, copies of all documentation in
connection with the underwriting and origination of any Purchased Loan that
evidences compliance with the Ability to Repay Rule and the QM Rule, as Buyer
may reasonably request, as soon as possible but in any event no later than three
(3) Business Days following such request;”

 

(j)                                    Section 18(q) is hereby amended by
deleting the section in its entirety and replacing it with the following:

 

“(q)                           Any Seller Party or any Affiliate of a Seller
Party shall default under, or fail to perform as required under, or shall
otherwise breach the terms of any repurchase agreement, loan and security
agreement, MSFTA/derivatives agreement, or similar credit facility or agreement
for borrowed funds between any Seller Party or such other entity, on the one
hand, and Buyer or any of Buyer’s Affiliates on the other; or a Seller Party
shall default under, or fail to perform as required under, the terms of any
repurchase agreement, loan and security agreement or similar credit facility or
agreement for borrowed funds with outstanding amount at least $10,000,000

 

--------------------------------------------------------------------------------


 

entered into by such Seller Party, which default or failure entitles any party
to cause acceleration or require prepayment of any indebtedness thereunder; or”

 

(k)                                 Schedule 1 of the Agreement is hereby
amended by deleting clause (aaa) in its entirety and replacing it with the
following:

 

(aaa)                   FHA Loans.  With respect to each FHA Loan, the Seller
has provided the Buyer with all loan-level details available to Seller,
including without limitation the related FHA case number and Mortgage Insurance
Certificate number for such Loan and evidence of the payment (where available)
of all FHA insurance fees. To the extent requested by Buyer, the Seller has
provided the Buyer with a copy (in either physical or electronic format) of the
related Mortgage Insurance Certificate, if such Mortgage Insurance Certificate
is available.

 

(l)                                     Schedule 1 of the Agreement is hereby
amended by adding new clauses (xxx) and (yyy) as follows:

 

“(xxx)             Qualified Mortgage.  If the Loan is consummated on or after
January 10, 2014 (including a Refi Mortgage Loan), such Loan satisfies the
following criteria:

 

(i)                                     Such Loan is a Qualified Mortgage;

 

(ii)                                  Each Jumbo Loan is a Safe Harbor Qualified
Mortgage and such Loan is accurately identified as a Safe Harbor Qualified
Mortgage on the Loan Schedule;

 

(iii)                               Prior to the origination of such Loan, the
related originator made a reasonable and good faith determination that the
related Mortgagor would have a reasonable ability to repay such Loan according
to its terms, in accordance with, at a minimum, the eight underwriting factors
set forth in 12 CFR 1026.43(c)(2);  and

 

(iv)                              Such Loan is supported by documentation that
evidences compliance with 12 CFR 1026.43 (e) and 12 CFR 1026.43 (c)(2).

 

(yyy)               Ability to Repay Rule; QM Rule. There are no actions, suits,
arbitrations, investigations or proceedings pending or, to its knowledge,
threatened against Seller that questions or challenges the compliance of the
Loan with the Ability to Repay Rule or the QM Rule.”

 

(m)                             Exhibit J of the Agreement is hereby amended by
deleting the exhibit in its entirety and replacing it with Exhibit A attached
hereto.

 

SECTION 2.                            Fees and Expenses.  Seller agrees to pay
to Buyer all reasonable out of pocket costs and expenses incurred by Buyer in
connection with this Amendment Number Nine (including all reasonable fees and
out of pocket costs and expenses of the Buyer’s legal counsel) in accordance
with Sections 23 and 25 of the Agreement.

 

SECTION 3.                            Representations.  Seller hereby represents
to Buyer that as of the date hereof, the Seller Parties are in full compliance
with all of the terms and conditions of the Agreement and

 

--------------------------------------------------------------------------------


 

each other Program Document and no Default or Event of Default has occurred and
is continuing under the Agreement or any other Program Document.

 

SECTION 4.                            Binding Effect; Governing Law.  This
Amendment Number Nine shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  THIS AMENDMENT
NUMBER NINE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL GOVERN).

 

SECTION 5.                            Counterparts.  This Amendment Number Nine
may be executed by each of the parties hereto on any number of separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.

 

SECTION 6.                            Limited Effect.  Except as amended hereby,
the Agreement shall continue in full force and effect in accordance with its
terms.  Reference to this Amendment Number Nine need not be made in the
Agreement or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to, or
with respect to, the Agreement, any reference in any of such items to the
Agreement being sufficient to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Nine to
be executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

(Seller)

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

 

CITIBANK, N.A.

 

(Buyer and Agent, as applicable)

 

 

 

 

 

By:

/s/ Susan Mills

 

Name:

Susan Mills

 

Title:

Vice President

 

 

Citibank, N.A.

 

Acknowledged:

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Executive Vice President, Treasurer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO AMENDMENT NUMBER NINE

 

EXHIBIT J

 

FORM OF POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS:

 

WHEREAS, CITIBANK, N.A. (the “Buyer”) and PENNYMAC LOAN SERVICES, LLC (“Seller”)
have entered into the Master Repurchase Agreement dated as of June 26, 2012 (as
amended, restated, supplemented or otherwise modified, the “Repurchase
Agreement”) pursuant to which Buyer has agreed to provide financing from time to
time with respect to certain mortgage loans (the “Assets”) subject to the terms
therein; and

 

WHEREAS, Seller has agreed to give to Buyer a power of attorney on the terms and
conditions contained herein in order for Buyer to take any action that Buyer may
deem necessary or advisable to accomplish the purposes of the Repurchase
Agreement.

 

NOW THEREFORE, Seller hereby irrevocably constitutes and appoints Buyer and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Seller and in the name of Seller or in its own name, from time to
time in Buyer’s discretion:

 

(i)             in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Assets and
to file any claim or to take any other action or proceeding in any court of law
or equity or otherwise deemed appropriate by Buyer for the purpose of collecting
any and all such moneys due with respect to any Assets whenever payable;

 

(ii)          to pay or discharge taxes and liens levied or placed on or
threatened against the Assets;

 

(iii)       (A) to direct any party liable for any payment under any Assets to
make payment of any and all moneys due or to become due thereunder directly to
Buyer or as Buyer shall direct, including, without limitation, to send “goodbye”
letters and Section 404 Notices on behalf of Seller and any applicable Servicer;
(B) to ask or demand for, collect, receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Assets; (C) to sign and endorse any invoices,
assignments, verifications, notices and other documents in connection with any
Assets; (D) to commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Purchased
Items or any proceeds thereof and to enforce any other right in respect of any
Assets; (E) to defend any suit, action or proceeding brought against Seller with
respect to any Assets; (F) to settle, compromise or adjust any suit, action or
proceeding described in clause (E) above and, in connection therewith, to give

 

--------------------------------------------------------------------------------


 

such discharges or releases as Buyer may deem appropriate; and (G) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Assets as fully and completely as though Buyer were the absolute owner
thereof for all purposes, and to do, at Buyer’s option and Seller’s expense, at
any time, and from time to time, all acts and things which Buyer deems necessary
to protect, preserve or realize upon the Assets and Buyer’s Liens thereon and to
effect the intent of the Repurchase Agreement, all as fully and effectively as
Seller might do;

 

(iv)      for the purpose of effecting the transfer of servicing with respect to
the Assets from Seller and any applicable Servicer to a successor servicer
appointed by Buyer in its sole discretion and to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish such transfer of servicing, and, without
limiting the generality of the foregoing, Seller hereby gives Buyer the power
and right, on behalf of Seller, without assent by Seller, to, in the name of
Seller or its own name, or otherwise, prepare and send or cause to be sent
“good-bye” letters and Section 404 Notices on behalf of Seller and any
applicable Servicer in connection with such transfer of servicing; and

 

(v)         for the purpose of delivering any notices of sale to mortgagors or
other third parties, including without limitation, those required by law.

 

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

Seller also authorizes Buyer, from time to time, to execute, in connection with
any sale, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Assets.

 

The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Assets and shall not impose any duty upon it to exercise any such
powers.  Buyer shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers, and neither it nor any of its
officers, directors, employees or agents shall be responsible to Seller for any
act or failure to act hereunder, except for its or their own gross negligence or
willful misconduct.

 

IN ORDER TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT
ANY THIRD PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT
MAY ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE
INEFFECTIVE AS TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE
OF SUCH REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY,
AND Seller ON ITS OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO
INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL
CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY
HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK.  SIGNATURES FOLLOW.]

 

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be duly executed
and Seller’s seal to be affixed this          day of                       ,
2014.

 

--------------------------------------------------------------------------------


 

 

PENNYMAC LOAN SERVICES, LLC,

 

 as Seller

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF

)

 

 

)

ss.:

COUNTY OF

)

 

 

 

 

 

On the                      day of                               , 20      ,
before me, the undersigned, a Notary Public in and for said state, personally
appeared                                                           , personally
known to me or proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the foregoing instrument, and acknowledged to
me that                                executed the same in
                               capacity as the Principal, that, by
                               signature on the foregoing instrument,
                               executed the same, and that
                               executed the same in the City of
                              , County of                            and State
of                                       .

 

 

 

 

   Notary Public

 

(SEAL)

 

--------------------------------------------------------------------------------